Citation Nr: 9929897
Decision Date: 10/19/99	Archive Date: 12/06/99

DOCKET NO. 95-34 411               DATE OCT 19, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Whether new and material evidence has been submitted to reopen the
claim of service connection for stomach disorder.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

T. Robinson, Associate Counsel 

INTRODUCTION

The veteran had active duty from January 1973 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board)
from a January 1995 rating determination of a Department of
Veterans Affairs (VA) Regional Office (RO).

During a July 1999 hearing before a member of the Board, the
veteran withdrew his appeal on the issues of entitlement to service
connection for a left temporomandibular joint disorder and
entitlement to a rating in excess of 30 percent for chronic tension
headaches. The Board finds, therefore, that it is without
jurisdiction to render a decision on these issues. See Hamilton v.
Brown, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement
ceases to be valid if withdrawn); 38 C.F.R. 20.204 (1999) (a
claimant may withdraw his substantive appeal at any time before the
Board promulgates a decision).

FINDINGS OF FACT

1. In April 1993, the RO denied service connection for a stomach
disorder. The veteran did not appeal.

2. The evidence received since the RO's October 1993 rating is new
and material in that it is sufficiently significant, when viewed in
context of all the evidence of record, that it must be considered
in order to fairly decide the merits of the case.

3. There is competent evidence that the veteran has a current
stomach disability that is related to service.

2 -

CONCLUSIONS OF LAW

1. The RO's October 1993 decision denying service connection for a
stomach disorder is final. 38 U.S.C.A. 7105 (West 1991); 20 C.F.R.
20.302, 20.1103 (1999).

2. Evidence received since the RO denied entitlement to service
connection for a stomach disorder is new and material and the claim
is reopened. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).

3. The claim for service connection for a stomach disorder is well
grounded. 38 U.S.C.A. 1110, 1112, 1113, 1131, 1137, 5107 (West
1991); 38 C.F.R. 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the evidence of record discloses that in an October
1993 rating decision, the RO denied service connection for a
stomach disorder. The RO determined that the veteran's service
records did not show a chronic stomach disorder. The service
records showed a diagnosis of gastroesophageal reflux.
Additionally, there was no evidence of a chronic stomach disorder
shown on a June 1993 VA examination. In a letter dated in June
1994, the veteran was informed that service connection for a
stomach disorder was denied. The veteran did not appeal.

The evidence of record at the time of the RO's decision was as
follows:

The service medical records contain several medical examination
reports including entrance and separation examination reports along
with medical records spanning the veteran's entire military career.
The veteran was seen in November 1992 with complaints of burning
pain in the upper abdominal when eating spicy foods. The assessment
was spicy food induced gastritis and rule out early ulcer. The
veteran underwent an upper gastrointestinal series. The stomach was
normal. However,

- 3 -

gastroesophageal reflux was demonstrated. The assessment was
gastroesophageal reflux. The veteran's separation examination
showed a normal abdomen and viscera evaluation.

The veteran was accorded a VA examination in June 1993. At that
time, he reported that he had stomach problems after eating spicy
foods. He reported that the pain was primarily located in the lower
abdomen and not epigastric. On examination, the digestive system
was normal. The diagnosis was history of stomach condition. No
pathology found. No treatment recommended. The veteran underwent an
upper gastrointestinal series which was negative.

The evidence received since the RO's October 1993 decision is as
follows:

In a statement dated in January 1995, M.M., M.D., reported that he
examined the veteran for complaints of recurrent episodes of lower
abdominal pain. On examination, the abdomen was soft. There was
mild tenderness in the epigastrium and left lower quadrant. There
was no evidence of rebound, no guarding, and no masses. The
opinions included; severe heartburn with poor response to antacids,
upper abdominal pain, rule out peptic ulcer, rule out esophagitis
and gastroesophageal reflux disease and hiatal hernia, rule out
esophageal stricture; rule out nonsteroidal and anti-inflammatory
agent induced gastropathy.

Medical records from Memorial Medical Center of Jacksonville (MMCJ)
dated in January 1995 show that the veteran underwent an upper
panendoscopy, biopsy of body and atrium. The impressions were
gastritis and rule out helicobacter pylori infection.

VA outpatient treatment records dated in January and October 1995
show that the veteran was seen with complaints of heartburn in
January. The diagnosis was gastritis. The veteran was seen in
October with complaints of lower abdominal pain. On examination,
the abdomen was soft with no guarding. The right lower quadrant was
tender with mild rebound.

- 4 -

Private medical records dated from March 1995 to February 1996 show
that the veteran was seen and treated for epigastric discomfort.

A computed tomography of the stomach taken in December 1995
revealed diffuse fatty infiltration of the liver. There were no
other major findings.

The veteran was accorded a personal hearing before a hearing
officer at the RO in January 1996. At that time, he testified that
he had no stomach problems prior to service or at the time of entry
into active duty. He reported that he initially experienced stomach
pain and heartburn between 1973 and 1976. He reported that he was
never hospitalized but sought treatment on several occasions. He
reported that he took antacids as well as Mylanta. Following
separation from service, extensive testing was performed and he was
diagnosed with gastritis later described as helicobacter pylori.

An operative report from MMCJ dated in February 1995 shows that the
veteran underwent a total colonoscopy to cecum. The opinions were
normal colonoscopy from rectum to cecum and abdominal pain, change
in bowel habits, cause not determined.

In a statement dated in November 1995, R.M.,, reported that the
veteran presented with complaints of constant but tolerable
epigastric pain and discomfort left side more than right. On
examination, the abdomen was firm and there was some mild
tenderness on palpation of the epigastric area and the splenic
area. The impression was vague abdominal pain was probably
musculoskeletal in nature.

Private medical records dated in July 1999 show that the veteran
underwent an upper gastrointestinal endoscopy. It was noted that
the veteran tolerated the procedure well. There were no immediate
complications observed. The postoperative diagnosis was distal
gastritis with erosion and superficial ulcers.

The veteran was accorded a hearing before the undersigned in July
1999. At that time, he testified that he began to experience reflux
during service which continued

5 -

after his separation. He reported that following his discharge from
service he was treated for reflux as well as helicobacter pyloric
gastritis. He reported that his medications included Rolaids,
Mylanta, Turns, and Pyloric factor.

In a statement dated in August 1999, B.B., M.D., reported that he
assessed the veteran for his gastrointestinal complaints. He
reported that the veteran had chronic gastritis that was confirmed
by endoscopy. Dr. B opined that it was as likely as not that there
was a relation between the veteran's current stomach disorder and
the stomach disorder he experienced during active service.
Accompanying the statement was a histopathology report dated in
July 1999, in which it was reported that there was no appreciable
chronic gastritis, but there was mild fibrosis of the lamina
propria, which could be related to previous gastric erosion.

Pertinent Law and Regulations

Following notification of an initial review and determination by
the RO, a notice of disagreement must be filed within one year from
the date of mailing of notification, followed by a timely
substantive appeal; otherwise, the determination becomes final and
is not subject to revision absent new and material evidence. 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104(a) (1999). If new and
material evidence is presented or secured with respect to a claim
that has been disallowed, the Secretary shall reopen the claim and
review the former disposition of the claim. 38 U.S.C.A. 5108 (West
1991).

The veteran has petitioned to reopen a previously denied claim of
service connection for a seizure disorder. If new and material
evidence is presented or secured with respect to a claim that has
been denied, the claim will be reopened, and the claim decided upon
the merits. 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a). the Court has
held that, when "new and material evidence" is presented or secured
with respect to a previously and finally denied claim, the VA must
reopen the claim. Stanton v. Brown, 5 Vet. App. 563, 566 (1993).

- 6 -

A three-step analysis is conducted under 38 U.S.C. 5108. Elkins v.
West, 12 Vet. App. 209 (1999). First, it must be determined whether
the evidence presented or secured since the prior final
disallowance of the claim is new and material. For purposes of
determining whether new and material evidence has been submitted,
"the credibility of the [new] evidence" is presumed. Justus v.
Principi, 3 Vet. App. 510, 513 (1992).

If the evidence is new and material, the Board must reopen the
claim and review all the evidence of record to determine the
outcome of the claim on the merits. The first step involves two
questions: (1) Is the newly presented evidence "new" (not of record
at the time of the last final disallowance of the claim and not
merely cumulative of other evidence that was then of record)? (2)
Is it "probative" of the issues at hand? Evans v. Brown, 9 Vet.
App. 273 (1996). A third requirement for reopening imposed by the
Court, that the evidence create a reasonable possibility of
changing the outcome, has been invalidated by the United States
Court of Appeals for the Federal Circuit. Hodge v. West, 155 F.3d
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (1999). Evidence is new when not merely cumulative
of other evidence in the record, and material when relevant and
probative of the issue at hand.

The Court has set forth guidelines regarding the credibility to be
accorded to the additional evidence submitted in a claim for
service connection based on finality. These guidelines require that
in determining whether the additional evidence is new and material,
the credibility of the evidence must be presumed. Justle v.
Principi, 3 Vet. App. 510, 512- 13 (1992). The Court has held that
this presumption of credibility is not unlimited. Specifically, the
Court has stated that Justus does not require the VA to consider
patently incredible evidence (e.g. the inherently false or untrue)
to be credible. Duran v. Brown, 7 Vet. App. 216 (1994).

- 7 -

Second, if the claim is reopened, the VA must immediately determine
whether, based upon all the evidence of record in support of the
claim, presuming its credibility, see Robinette v. Brown, 8 Vet.
App. 69, 75-76 (1995), the claim as reopened (and as distinguished
from the original claim) is well grounded pursuant to 38 U.S.C.A.
5107 (West 1991).

Third, if the claim is well grounded, the claim may be evaluated
upon its merits provided the duty to assist contained in 38
U.S.C.A. 5107(b) has been met. Winters v. West, 12 Vet. App. 203
(1999).

Service connection will be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 1991). Regulations also provide that service
connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

New and Material Evidence

Service connection for a stomach disorder was denied in October
1993 on the basis that a chronic stomach disorder was not shown in
service, and had not been shown since service. The private medical
evidence submitted since the prior denial shows that the veteran
has a chronic stomach disorder. The July 1999 statement from the
veteran's treating physician suggests that the veteran's current
stomach disorder and the gastroesophageal reflux experience during
service are related. During his July 1999 travel board hearing the
veteran reported gastrointestinal problems that began in service
and has continued since separation, the Board can infer the veteran
was claiming that his stomach disorder began in service and has
continued since separation. In determining if evidence is new and
material, the evidence is generally presumed to be credible. See
Justus v. Principi, 3 Vet. App. 510, 513 (1992). The Board finds
that the August 1999 statement from the veteran's treating
physician is relevant evidence which requires consideration in
connection with the

- 8 -

evidence of record in order to fairly adjudicate the veteran's
claim of entitlement to service connection.

In light of the foregoing, the Board concludes that the veteran has
submitted "new" and "material" evidence sufficient to reopen his
claim. Evans v. Brown, 9 Vet. App. 273, 284 (1996); 38 C.F.R. 1.56.
Therefore, the veteran's claim for service connection for a stomach
disorder is reopened.

Well Grounded Claim

A person filing a claim for VA benefits has "the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded." 38 U.S.C.
5107(a); see Carbino v. Gober, 10 Vet.App. 507, 509 (1997). The
determination of whether a claim is well grounded is a matter of
law that this Court reviews de novo. See 38 U.S.C. 7261(a)(1);
Robinette v. Brown, 8 Vet.App. 69, 74 (1995). The Court has held
that for a claim to be well grounded, it must be accompanied by
supportive evidence and that such evidence "must 'justify a belief
by a fair and impartial individual' that the claim is plausible."
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) (quoting 38 U.S.C.
5107(a)).

A well-grounded claim generally requires (1) medical evidence
(diagnosis) of a current disability; (2) medical or, in certain
circumstances, lay evidence of incurrence or aggravation of a
disease or injury in service; and (3) competent evidence of a nexus
between an in-service injury or disease and the current disability
(medical evidence). See Caluza v. Brown, 7 Vet.App. 498, 506
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly
adopting the definition of a well- grounded claim set forth in
Caluza).

Where the determinative issue involves medical causation, competent
medical evidence is required for the claim to be well grounded. See
Grivois v. Brown, 6 Vet.App. 136 (1994).

9 -

To establish service connection for a claimed disability, the
evidence of record must generally demonstrate that "a particular
injury or disease resulting in current disability was incurred
coincident with service in the Armed Forces." See, 38 C.F.R.
3.303(a) (emphasis added).

Alternatively, service connection may be established under 3.303
(b) by evidence of (i) the existence of a chronic disease in
service or during an applicable presumption period and (ii) present
manifestations of the same chronic disease. Ibid. For the purpose
of determining whether a claim is well grounded, the credibility of
the evidence in support of the claim is presumed. Brewer v. West,
11 Vet. App. 228, 231 (1998); See Robinette v. Brown, 8 Vet. App.
69, 75 (1995).

In this case there is competent evidence of a current disability in
the form of the diagnosis of chronic gastritis. The service medical
records provide competent evidence of an inservice disease or
disability. There is also competent evidence, in the form of the
private physician's opinion, of a relationship between the current
gastritis and service. The August 1999 statement notes that there
is a relationship between the veteran's current stomach condition
and a stomach disorder he experienced during service. Accordingly,
the Board finds that there is competent evidence in support of each
of the Caluza elements of a well grounded claim, and that the
veteran's claim is well grounded.

ORDER

New and material evidence having been submitted, the claim of
entitlement to service connection for stomach disorder is reopened.

Entitlement to service connection for stomach disorder is granted.

- 10-

REMAND

One private physician has expressed the opinion that the veteran
has current gastritis, which is as likely as not related to
service. However, evidence accompanying that opinion showed that
the veteran did not have current gastritis. Moreover, the private
physician did not provide any reasoning for his opinion. hi view of
the foregoing, it is the opinion of the Board that further
development is necessary. This case is REMANDED for the following:

1. The RO should request that the veteran furnish information as to
any treatment the veteran has received for a stomach condition
since service. The RO should then attempt to secure records of any
reported treatment not already part of the claims folder.

2. The RO should then afford the veteran an appropriate
gastrointestinal examination in order to determine the nature and
extent of any current stomach disability. The examiner should
express an opinion as to whether it is at least as likely as not
that any current stomach disability is related to a symptoms,
disease, or injury in service. The examiner should provide a
rationale for any opinion. provided. The examiner should also
review the claims folder prior to completing the examination.

3. Thereafter, the RO should ensure that all of the requested
development has been completed, and that the examiner has provided
the requested opinions. The RO should then readjudicate the claim.
If the benefit remains denied, the veteran and his representative
should be furnished with a supplemental statement of the case and
be afforded an opportunity to respond.

- 11 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).
The appellant is advised that the requested examination is
necessary to adjudicate his claim and that his failure, without
good cause, to report for scheduled examinations could result in
the denial of his claim. 38 C.F.R. 3.655 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

- 12 -



